Citation Nr: 0514286	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-08 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for back disability, 
and, if so, whether the reopened claim may be granted.

2.  Entitlement to an increased rating for giardiasis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
August 1970.

In a May 2001 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts 
denied entitlement to a compensable rating for giardiasis.  
As will be discussed in the remand portion of this action, 
the veteran submitted a timely notice of disagreement as to 
the May 2001 rating decision, but the RO has not issued him a 
statement of the case addressing the giardiasis issue.

In a March 2003 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for back disability.  The 
veteran thereafter appealed this decision to the Board of 
Veterans' Appeals (Board).

Although the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
left knee disability was developed for appellate review, 
service connection for left knee disability was granted in a 
March 2005 rating decision.  See generally Grantham v. Brown, 
114 F.3d 1156 (1997). 

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's serious illness.  See 38 U.S.C.A. 
§ 7107(a)(2)(B) (West 2002); 38 C.F.R. § 20.900(c) (2004).

The issue of entitlement to an increased rating for 
giardiasis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1974 rating decision denied 
entitlement to service connection for back disability.

2.  Evidence received since the July 1974 rating decision is 
not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim.

3.  The veteran does not have a back disorder that is due to 
his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  A back disorder was not incurred or aggravated in-
service, and spinal arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2004), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence that VA will seek to 
provide, which information and evidence the claimant is 
expected to provide, and to ask for any evidence in the 
claimant's possession that pertains to a claim.  The VCAA, 
however, left intact the requirement that a claimant must 
first present new and material evidence before VA may address 
the claim on the merits.  See 38 U.S.C.A. §§ 5103A(f), 5108.

VA has promulgated regulations providing a duty on the part 
of VA to assist a claimant in obtaining evidence in support 
of a claim to reopen based on the submission of new and 
material evidence.  As will be discussed in further detail 
below the Board has determined that the veteran's claim is 
reopened.  In any event, in this case VA has obtained all 
relevant evidence identified by the veteran, and for which he 
provided authorization for VA to obtain.  VA's duty to assist 
the veteran has been fulfilled.

The record also reflects that the veteran was afforded a VA 
fee basis medical examination in March 2005 addressing the 
etiology of his claimed back disorder.

With respect to VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
to advise him of the respective responsibilities of each 
party in obtaining evidence in connection with the instant 
claim, and to advise him to submit any evidence in his 
possession, the record reflects that VA sent him 
correspondence in October 2002 providing the requisite 
38 U.S.C.A. § 5103(a) notice.  His claim was thereafter 
adjudicated in a March 2003 rating decision.  Hence, the 
veteran has received the notice to which he is entitled under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board further finds that the duty to assist has been 
fulfilled.  In this regard, service medical records, as well 
as identified postservice VA and private medical records, 
have been secured and added to the claims folder.  The 
appellant has not identified any additional records for which 
VA has not either secured, or at least made an attempt to 
secure.  Finally, the appellant has been afforded a VA 
examination which addresses the etiology of his current back 
disorder.  In sum, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  38 U.S.C.A. §§ 5103, 5103A.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, service connection for back disability was 
denied in a July 1974 rating decision.  The veteran was 
notified of the rating decision and of his appellate rights 
with respect thereto, but did not appeal.  Consequently, 
service connection for back disability may be considered on 
the merits only if new and material evidence has been 
received since the time of the July 1974 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence on file at the time of the July 1974 rating 
decision included service medical records showing that the 
veteran was treated for right flank pain in August 1967, 
which was attributed to renal lithiasis.  In September 1969 
he reported back pain, and was diagnosed with a viral 
syndrome.  He continued to complain of myalgia in October 
1969, and was diagnosed with flu syndrome.  The records are 
negative for any complaints or findings of spinal meningitis.  
The report of the veteran's June 1970 discharge examination 
is silent for any reference to back complaints or findings, 
and does not mention any history of spinal meningitis.

The evidence on file in July 1974 also included the report of 
an April 1974 VA examination showing that the veteran 
complained of pressure on his right kidney.  Following 
physical examination of the veteran the examiner diagnosed 
history of renal calculus.  A back disorder was not 
diagnosed.

The evidence considered at the time of the July 1974 rating 
decision lastly included statements by the veteran to the 
effect that he experienced back problems on account of past 
spinal taps, and that he had spinal meningitis in service.

Pertinent evidence added to the record since the July 1974 
rating decision includes VA treatment records for July 1974 
to October 1978 showing that the veteran presented in October 
1974 with a six month history of low back pain and right 
flank pain.  He also reported experiencing a renal calculus 
in service, as well as spinal meningitis in 1966.  Other 
treatment records note complaints of pain in the context of a 
history of lithotomy.

The evidence added to the record since the July 1974 rating 
decision also includes the report of an October 1975 VA 
examination recording the veteran's complaints of tenderness 
in the area of the right kidney.  He also reported 
experiencing meningitis in the past and undergoing several 
lumbar punctures.  The veteran further reported experiencing 
a heavy sensation at the base of his spine for several 
months.  Physical examination revealed diminished sensation 
in the cervical and thoracic areas.

The added evidence also includes private medical records for 
June 1979 to March 2005 showing that diagnostic studies in 
1995 demonstrated the presence of multiple degenerative 
findings of the lumbar spine and lumbar spinal stenosis.  In 
October 1995 the veteran's complaints of tingling in his feet 
and hands were described as myelopathic and probably mid to 
upper cervical.  Diagnostic studies in 2000 showed lumbar 
scoliosis, listhesis and stenosis, and the veteran reported a 
history of back trauma from a motor vehicle accident 
occurring many years before.  Treatment records for 2002 show 
that he evidenced multilevel degenerative discs in the 
cervical and lumbar spines, as well as lumbar arthritis.  He 
reported experiencing back pain since 1999, and indicated 
that he had experienced meningitis in service.  The treatment 
notes record the veteran's assertion that he received 
training in microbiology and forensics before working for 25 
years as a probation officer.

The evidence added to the record since the July 1974 rating 
decision also includes April 2002, February 2003 and March 
2005 statements by A. Prezosi, M.D.  In his April 2002 
statement, Dr. Prezosi indicates that he had treated the 
veteran for over 10 years; he suggested that the veteran's 
claimed back disorder originated in service.  In his February 
2003 statement he reiterated that he had treated the veteran 
for over 10 years.  In the March 2005 statement, Dr. Prezosi 
concluded that the veteran's back disability was sustained in 
service, based on certain medical records the veteran had 
shown him, and based on his 15-year familiarity with the 
veteran's medical condition.

The added evidence also includes an April 2002 statement by a 
service comrade, and a statement received in February 2003 
from the veteran's former commanding officer.  The service 
comrade indicates that when he first met the veteran, the 
appellant told him about an episode of spinal meningitis 
experienced during basic training.  The former commanding 
officer indicates that the veteran's drill sergeant at some 
point mentioned that the appellant experienced spinal 
meningitis during basic training; the commanding officer 
indicated that the veteran had experienced back weakness 
since the incident.

Evidence added to the record since July 1974 includes the 
report of a July 2002 VA examination recording the veteran's 
contention that his spinal stenosis was secondary to spinal 
meningitis experienced in service.  The examiner diagnosed 
history of spinal stenosis.

The added evidence also includes an October 2002 statement by 
a certified orientation and mobility specialist, who 
indicates that the veteran reported a history of back 
problems.

The evidence also includes the report of a March 2005 VA fee 
basis examination.  The veteran reported experiencing spinal 
meningitis in service, with recurrent back problems since 
that time, including lower and middle back pain.  Reviewing 
the record the examiner noted the absence of any 
contemporaneous indication that the veteran experienced 
spinal meningitis in service, and further noticed that the 
complaints of back pain in 1969 were attributed to influenza.  
The examiner explained that spinal stenosis is largely an 
age-commensurate disorder, and likely was not present in 
service, and that the back pain noted in service was 
secondary to influenza.  The examiner concluded that it was 
not likely that the diffuse and disparate levels of stenosis 
present in the veteran were related to the flu experienced in 
service.  He further concluded that the general muscle and 
body aches present during the veteran's flu and similar viral 
illnesses are not associated with later degenerative changes 
or spinal stenosis, and that there was no issue of traumatic 
back injury in service.

The evidence added to the record since the July 1974 rating 
decision lastly includes statements by the veteran in which 
he asserts that bacterial meningitis experienced in basic 
training caused his spinal stenosis, and that following his 
recovery from meningitis, he continued to experience back 
pain in service and thereafter.

As indicated above, the newly added evidence includes the 
March 2005 statement of Dr. Prezosi, who concludes that the 
veteran's current back disorder is related to service.  The 
Board concurs with the RO's April 2005 finding that this 
evidence is new and material in that it tends to substantiate 
previously unestablished facts pertinent to the underlying 
claim.  Hence, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active service.

Service medical records show that the veteran was treated for 
back pain in September and October 1969 which was attributed 
to a viral syndrome (influenza), but are negative for any 
finding or diagnosis of a back disorder.  The service 
records, including the report of the veteran's discharge 
examination, are also silent for any reference to spinal 
meningitis.  Following the veteran's discharge from service, 
there is no post-service evidence of any back complaints 
until at least 1974 when treating physicians suggested his 
complaints were associated with a history of renal stones, 
and no medical evidence of a back disorder until 1995.  

Dr. Prezosi, in his March 2005 statement in particular, 
concluded that the veteran's current back disorder is related 
to service.  There is no indication, however, that Dr. 
Prezosi reviewed the veteran's entire claims file.

In contrast, the VA fee basis physician who conducted the 
March 2005 examination (after Dr. Prezosi prepared his 
statement), reviewed the veteran's claims file.  He concluded 
that the veteran's current spine disorder was unlikely to 
have been present in service, that the service medical 
records do not show any history of spinal meningitis, that 
the service medical records show the appellant's complaints 
of back pain in service were attributed to influenza, and 
that influenza or other viral illnesses likely would not have 
caused the current back disorder.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997).  It is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or 
bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board first notes that while the veteran himself contends 
that his back condition is due to spinal meningitis in 
service, there is no indication that he is qualified through 
education, training or experience to offer medical opinions 
regarding the etiology of illnesses.  The Board notes in this 
regard that while he received training at one point as a 
microbiologist, and even assuming this training is relevant 
after he thereafter worked in an unrelated occupation for 25 
years, there is no indication that his education in 
microbiology or in forensics involved the field of medicine.  
His statements as to medical diagnosis or causation therefore 
do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
The same is true with respect to the service comrades who 
provided statements in support of the instant claim.  There 
is no indication that either individual has any medical 
training, and both admit that they did not know the veteran 
when he purportedly had spinal meningitis.  Rather, they 
either learned from the veteran or from a drill sergeant that 
the appellant allegedly had spinal meningitis.  The Board 
also notes that while the veteran reported to the July 2002 
VA examiner that he believed his back condition was secondary 
to spinal meningitis in service, the examiner did not further 
address his contention.  Evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Further, after reviewing all of the medical evidence now of 
record the Board assigns greater weight to the March 2005 
opinion of the VA fee basis physician who considered and 
discussed the medical history of the veteran.  The Board 
assigns little weight to Dr. Prezosi's statements, including 
particularly his March 2005 opinion.  While Dr. Prezosi 
apparently reviewed certain medical records in formulating 
his opinion, the opinion itself is conclusory in nature, and 
provides no rationale to support the conclusion that the 
veteran's current back disorder is related to service.  
Rather, he explains that his opinion is based on certain 
records reviewed by him (which he does not identify or 
describe) and his familiarity with the veteran.

The March 2005 examiner concluded that the veteran's back 
disability was not related to service.  Significantly, this 
opinion was supported by specific reference to the service 
medical records, including the absence of any in-service 
evidence of spinal meningitis, a back disorder, or spinal 
trauma.  Further, the examiner found notable the fact that 
the veteran's in-service back complaints were attributed to a 
viral illness.  The examiner concluded that the current back 
disorder was unrelated to any influenza or similar illness in 
service.
 
The VA opinion is better supported in its reasoning and by 
the particular circumstances of the veteran's medical history 
than the opinions of Dr. Prezosi.  The service medical 
records are silent for any reference to meningitis, or to a 
back disorder, and show that the only back complaints 
reported by the veteran were associated with a viral illness.  
Following service the veteran first presented with back 
complaints in 1974, more than three years after his 
discharge, and the appellant was not diagnosed with an actual 
back disorder (as opposed to renal calculus) until the 1990s.

In short, the evidence, when viewed as a whole, 
overwhelmingly indicates that the veteran's current back 
disorder did not originate in service, and that any current 
back disorder bears no etiological relationship to service.

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for back disability.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  His claim is 
accordingly denied.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for back disability is 
reopened.  

Entitlement to service connection for back disability is 
denied.


REMAND

In a May 2001 rating decision the RO denied entitlement to a 
compensable rating for giardiasis.  In April 2002 the veteran 
submitted a notice of disagreement as to the May 2001 rating 
decision.  In August 2002, a decision review officer 
increased the evaluation assigned the giardiasis to 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7321.  The RO explained that 10 percent was the maximum 
schedular evaluation assignable under that particular 
diagnostic code, but did not advise the veteran that the 
increase in the evaluation assigned the giardiasis 
represented a complete grant of the benefits sought by him.  
The veteran has not indicated that he is satisfied with the 
10 percent evaluation assigned, and has not at any point 
suggested that he was only seeking assignment of a 10 percent 
evaluation for the referenced disorder.  See AB v. Brown, 6 
Vet. App. 35 (1993).  See also 38 C.F.R. § 4.7 (2004).

The records show that the veteran has not been provided a 
statement of the case with respect to the issue of 
entitlement to an increased rating for giardiasis.  
Therefore, although the Board does not have jurisdiction to 
address the merits of the claim, and as there is no otherwise 
no basis for concluding that the veteran is satisfied with 
the assignment of a 10 percent evaluation for the disorder, 
it must be remanded for further development by the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 
(1994).  The RO should return the issue to the Board only if 
the veteran perfects his appeal in full accordance with the 
provisions of 38 U.S.C.A. § 7105.

To ensure compliance with due process requirements, the issue 
of entitlement to an increased disability rating for 
giardiasis is REMANDED to the RO for the following action:

The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue 
of entitlement to an increased 
rating for giardiasis.  The veteran 
and his representative should be 
clearly advised of the need to file 
a timely substantive appeal with 
respect to the May 2001 rating 
decision.  If the veteran submits a 
timely substantive appeal with 
respect to this issue, the RO should 
undertake any other indicated 
development.  If, and only if, a 
timely appeal is submitted, should 
this issue be certified on appeal to 
the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).






	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


